Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154829(106)(107)                                                                                         David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  DEBORAH LYNN FOSTER,                                                                                                 Justices
           Plaintiff/Counterdefendant-
           Appellee,
  v                                                                  SC: 154829
                                                                     COA: 324853
                                                                     Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
           Defendant/Counterplaintiff-
           Appellant.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for reconsideration of this Court’s November 15, 2017 order is considered,
  and it is DENIED, because it does not appear that the order was entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2018
         s0209
                                                                                Clerk